t c memo united_states tax_court richard a pettit petitioner v commissioner of internal revenue respondent docket no filed date frank w louis for petitioner meryl silver for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure after concessions by petitioner the issue for decision is whether petitioner's claimed loss is properly characterized as an ordinary_loss or a capital_loss some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in niantic connecticut on the date the petition was filed in this case petitioner has been an airline pilot for american airlines since date during and preceding the taxable_year in issue he bid his flight schedule on a reserve basis which required him to be on call days per month but guaranteed him days off per month reserve pilots are required to be available to fly on short notice in the event of a pilot scheduling problem as long as he remained in his home locality and carried a beeper or cellular phone by which he could be contacted petitioner was free to use his on call time as he wished petitioner's actual flight time averaged to days per month petitioner concedes that he is not entitled to dependency_exemption deductions for his two daughters christy and jenna for petitioner also concedes that he received and failed to report interest_income in the amount of dollar_figure during with such a substantial amount of free time petitioner obtained a connecticut home improvement contractor's license and started a construction business in the business provided him with financial security in the event his piloting career was not successful he specialized in carpentry work on home improvements such as remodelings additions and decks petitioner believed that there was higher income potential in constructing new homes than remodeling existing ones in date he acquired an unimproved lot in east lyme connecticut east lyme property for the purpose of building a single family home the east lyme property was petitioner's first new home construction_project petitioner wanted to establish a reputation for himself as a new home builder and anticipated that the east lyme property would serve as his calling card he believed people would see the quality of his work and hire him to build other new homes petitioner obtained a second mortgage on his personal_residence to finance the 10-percent downpayment on the unimproved lot the balance of the funds for the construction_project was obtained in a commercial construction loan from mechanic's savings bank in hartford connecticut the bank took a security_interest in the east lyme property as collateral for the loan there was a significant amount of risk for petitioner in building a home without a predetermined buyer but he believed that he would make a modest profit on the east lyme property and attract more customers for his business he enlisted a real_estate agent in date to promote its sale the construction_project proceeded smoothly as the general contractor petitioner constructed the majority of the two-story house himself including framing roofing siding and installing the windows cabinets and doors he obtained assistance from his father and other individuals for certain work such as erecting the frame of the house insulating the house and constructing the fireplace chimney and staircases in addition the plumbing and electrical wiring were required_by_law to be performed by licensed subcontractors in date petitioner and his wife separated the problems that resulted had a serious negative impact on his construction business for a period of time immediately following the separation petitioner's wife took possession of his truck with all of his tools shortly thereafter she placed a lien on the east lyme property to protect her interests in the event it was sold by petitioner the additional legal issues connected with the lien discouraged potential buyers in addition the real_estate market took a significant downturn in the early 1990's under these circumstances petitioner was unable to secure a buyer for the east lyme property petitioner could not make the construction loan payments as a result of financial difficulties caused by his separation he deeded the east lyme property to mechanics savings bank in lieu of foreclosure on date the bank sold the property on date petitioner thereafter abandoned his construction business he began flying on a full-time schedule and has since been promoted from co-pilot to international co-pilot to captain petitioner claimed a schedule c business loss resulting from his construction activity in the amount of dollar_figure on his return in the statutory_notice_of_deficiency respondent recharacterized petitioner's claimed ordinary_loss as a long-term_capital_loss in so determining respondent limited petitioner's loss deduction to dollar_figure but allowed the excess loss in the amount of dollar_figure as a long-term_capital_loss carryover respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise losses from the sales or exchanges of capital assets are allowed only to the extent allowed in sec_1211 and sec_1212 sec_165 in allowing the loss we find that respondent ha sec_3 conceded that the amount of the claimed loss is correct we therefore only address the issue of the characterization of the claimed loss in the case of a taxpayer other than a corporation sec_1211 allows losses from the sales or exchanges of capital assets only to the extent of the gains from such sales or exchanges plus if such losses exceed such gains the lower_of dollar_figure dollar_figure in the case of a married individual filing a separate_return or the excess of such losses over such gains any net_capital_loss in excess of the amount allowed by sec_1211 for the taxable_year must be carried over to the succeeding taxable_year sec_1212 sec_1222 a capital_asset is generally defined as property held by the taxpayer whether or not connected with his trade_or_business sec_1221 however sec_1221 provides in part that property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business does not constitute a capital_asset the purpose of the sec_1221 exclusion is to differentiate between gain derived from the everyday operations of a business and gain derived from assets that have appreciated in value over a substantial period of time 65_tc_197 affd 583_f2d_443 9th cir citing 383_us_569 petitioner's position is that the east lyme property was held primarily_for_sale_to_customers in the ordinary course of his construction business and therefore does not constitute a capital_asset under sec_1221 he argues that he is entitled to deduct the full amount of his loss under sec_165 respondent's position is that petitioner's loss is limited by sec_165 because the east lyme property was held by petitioner as a capital_asset respondent argues that the east lyme property does not fall within the sec_1221 exception for property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business because petitioner was not in the business of buying and selling real_estate the question of whether property is held primarily_for_sale_to_customers in the ordinary course of the taxpayer's trade_or_business is a question of fact that depends on the circumstances of each case mcmanus v commissioner supra pincite after fully considering the record in this case we find that petitioner did not hold the east lyme property as a capital_asset the east lyme property construction_project and its subsequent disposition arose within the context of petitioner's existing construction business see s h inc v commis78_tc_234 respondent attempts to isolate petitioner's activity with respect to the east lyme the fact that petitioner simultaneously worked as an airline pilot does not preclude a finding that he was engaged in the construction business since a taxpayer may be engaged in more than one business s h inc v commis78_tc_234 73_tc_766 property from his previous construction activity and respondent tests for the existence of a trade_or_business using a number of factors relevant to real_estate dealers see 417_f2d_905 5th cir we find that the controlling factor in this case is the extent to which petitioner developed the east lyme property petitioner did not purchase the east lyme property with the intent of holding it as an investment rather his intent was to increase its value by personally constructing a house on it and selling it for a profit in this case the fact that he hired a real_estate agent to help him sell the property emphasizes the point that the profit which he sought flowed from his construction work not his ability to buy and sell real_estate the facts of this case are comparable to those in 280_f2d_228 3d cir affg 32_tc_1162 in which the court_of_appeals for the third circuit found that-- the sale of real_estate here was but one aspect of the entire transaction there is absolutely no reason for treating the profit from the building transaction here any differently because one small aspect of it involved a sale of land the land under this factual pattern was merely another commodity such as lumber steel and bricks which went into the finished product in heebner the taxpayer husband an architect and builder engaged in package building5 to get his foot in the door as a of a building but also arranges for the design location and a package builder not only undertakes the construction builder the court_of_appeals for the third circuit affirmed the tax court's holding that he was not entitled to capital_gain treatment on the disposition of the property because his profit resulted from the operation of a business id pincite likewise the general nature of the east lyme project was not significantly different from petitioner's previous home improvement projects his business was building and selling home improvements which in this case involved an entire home the fact that the disposition included a plot of land does not convert the entire finished product into a capital_asset moreover assuming arguendo that petitioner's previous construction work constituted a separate business because he had never previously constructed a new home it is clear from the facts in this case that petitioner's extensive participation in the development of the east lyme property constitutes a business activity in and of itself his subsequent abandonment of the construction business and decision to become a full-time airline pilot is understandable given the personal and financial problems he experienced during these events do not serve to financing of the building so the purchaser is delivered a completed project ie a package we have previously held that a taxpayer may treat the gain_or_loss from one venture or sale as ordinary_income or loss derived from a trade_or_business 87_tc_1206 diminish petitioner's business objective that existed prior to his separation from his former wife we hold that petitioner's loss with respect to the east lyme property constitutes an ordinary_loss incurred within the scope of his construction business to reflect the foregoing decision will be entered under rule
